OPINION — AG — QUESTION(1): "DOES THE BOARD OF DIRECTORS OF THE FAIR ASSOCIATION HAVE THE STATUTORY RIGHT TO RENT OR LEASE A FREE FAIR BUILDING TO A PRIVATE GROUP FOR THE PURPOSE OF THAT GROUP TO HOLD A BANQUET OR PARTY AT WHICH THERE MAY BE DRINKING OF ALCOHOLIC BEVERAGE?" — AFFIRMATIVE, QUESTION(2): "IF THE FAIR BOARD RENTS OR LEASES THE FAIR BUILDING TO A PRIVATE GROUP, AND SAID GROUP DRINKS ALCOHOLIC BEVERAGES IN THE FAIR BUILDING, WHILE SO RENTED, IS THE FAIR BUILDING, AT THAT TIME A PUBLIC PLACE AS CONTEMPLATED BY 37 Ohio St. 1961 8 [37-8], MAKING IT A MISDEMEANOR FOR ANY PERSON TO DRINK, OR BE INTOXICATED IN, ANY PUBLIC PLACE OR BUILDING?" — NEGATIVE, QUESTION(3): "HOW CAN THE FAIR BOARD PREVENT A PRIVATE GROUP, WHO HAS RENTED THE FAIR BUILDING, FROM DRINKING INTOXICATING BEVERAGES IN THE FAIR BUILDING?" — REQUIRE THE LESSEE TO POST A BOND WITH THE BOARD CONDITIONED ON COMPLIANCE WITH ALL THE TERMS OF THE LEASE CONTRACT.  CITE: 2 Ohio St. 1961 131.14 [2-131.14], 2 Ohio St. 1961 131.15 [2-131.15], 2 Ohio St. 1961 131.14 [2-131.14] (BURCK BAILEY)